Citation Nr: 1515286	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-43 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, Major Depressive Disorder, Generalized Anxiety Disorder, and Bipolar Disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by a March 2008 rating action; the Veteran was notified and did not appeal.

2.  Evidence received subsequent to the March 2008 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision which denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 200); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the March 2008 rating decision, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.    

In a decision dated in March 2008, the RO denied the Veteran's claims for service connection for PTSD.  Although the Veteran submitted his notice of disagreement, he failed to perfect his appeal by filing a timely substantive appeal.  In addition, VA did not receive new and material evidence within one year of the April 2, 2008 notification letter.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (West 200); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  Thus, the March 2008 decision is final.  

A statement construed as the Veteran's application to reopen his claim of service connection for PTSD was received in February 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.

The March 2008 rating decision denied service connection for PTSD on the basis that there was no corroborating evidence of sexual harassment or racial discrimination in the record.  In addition, there was also no clinical diagnosis of PTSD.

Based on the grounds stated for the denial of service connection for PTSD in the March 2008 rating decision, new and material evidence would consist of evidence corroborating the Veteran's reports of sexual harassment or racial discrimination or evidence of a clinical diagnosis of PTSD.  In this regard, additional evidence received since the March 2008 rating decision includes various VA treatment records not only diagnosing the Veteran as having PTSD but also relating it to military sexual trauma and harassment in service.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513   (1992).

Thus, the Board finds that the evidence received since the March 2008 rating decision new and material and serves to reopen the claim.  



ORDER

New and material evidence having been received, the reopening of the claim for service connection for PTSD is granted.


REMAND

The Veteran testified during his videoconference hearing that he underwent VA treatment in 1982 at the VA medical facility in New Orleans.  In addition, the record indicates that on his original application for compensation received in March 1982, he noted that he was receiving treatment at the Outpatient Clinic in New Orleans, Louisiana.  These records should be requested and associated with VBMS.

The Board also notes that the Veteran underwent VA examination in April 2014.  The examiner found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria but noted that the Veteran had a diagnosis of other specified bipolar related disorder and noted that the disorder likely originated in childhood and surfaced again in the Marines causing him more stress and periods of depression and increased substance abuse.

In this case, the Veteran's service treatment records indicate that on his enlistment physical in August 1978, his psychiatric health was normal. In addition, on the Report of Medical History completed by the Veteran in conjunction with his enlistment physical, he denied ever having depression, excessive worry, and nervous trouble of any sort.  As a psychiatric disorder was not noted on the enlistment examination report in August 1978, the presumption of soundness applies to the Veteran's period of active duty.

Thus, it is the Board's opinion that the virtual file be returned to the VA examiner who conducted the VA examination in April 2014 to provide an addendum opinion elaborating on the evidence or pre-service pathology and possible aggravation of preexisting bipolar disorder if it existed prior to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain all treatment records from the New Orleans VA Medical Center from 1982.  If these records have been retired, an attempt to locate them should be undertaken.  All attempts to obtain the records should be documented in the claims folder.  If the records cannot be obtained, the Veteran and his representative should be so informed in accordance with applicable procedures.

2.  The case should be returned to the VA examiner who conducted the April 2014 PTSD examination for an addendum opinion.  The July 2013 VA examiner must have access to and review Virtual VA and VBMS records. 

If the July 2013 VA examiner is unavailable, access to Virtual VA and VBMS file must be forwarded to an appropriate psychiatric professional for an additional opinion.  An examination of the Veteran is not required unless deemed necessary by the psychiatric professional selected to offer the opinion. 

(a) The examiner must diagnose all current psychiatric disorders.  For each disorder, the examiner must address whether it is undebatable that the disorder existed before service. That is, can reasonable minds conclude differently, i.e., that the disorder did not preexist service.  If so, why?  If not, why not?

(b) If the examiner concludes that reasonable minds could not differ and could only conclude that the diagnosed psychiatric disorder preexisted service, he/she must opine whether reasonable minds could differ as to whether such disorder was aggravated in service. 

(c) If the disorder is determined not to have existed prior to service, please indicate whether it is at least as likely as not (50 percent probability or more) had its onset as a result of in-service occurrence or event.

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.

A complete, well-reasoned and fully explanatory rationale must accompany any opinion offered.
 
3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiners documented their consideration of Virtual VA and VBMS. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


